DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II: claims 3-8 in the reply filed on 03/26/2021 is acknowledged.
Claims 1 - 2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021.
Claims 3 – 8 are currently pending examination. 
 
Claim Interpretation
	The phrase “a powder of silicon” is recited in claim 4. For the clarity of the record, the Examiner will have any silicon powder (e.g. silicon carbide, silicon nitride, etc.) read on the limitation.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3-8 is rejected under 35 U.S.C. 103 as being unpatentable over US 9415440 (Weiland) in further view of US 20170275742 (Ganor) with evidentiary support from American Elements product pages for Silicon Nanoparticles and Boron Nitride Nanotubes (accessed: 2021).

Regarding claim 3, Weiland discloses a method for making reinforced composites which includes adding a carrier including a salt and a plurality of substantially inert sub-micron sized particles into a molten metal to form a mixture and forming a reinforced composite from the mixture (Abstract).
Weiland further discloses that the metal can be an aluminum alloy from any of these with the Aluminum Association designations: 1xxx (e.g. 1350), 3xxx (e.g. 3003, 3004), etc. which reads on “the metallic matrix comprising aluminum of an aluminum alloy” (C2/L48-55).

Weiland discloses that the carrier substances carry the sub-micron sized particles to the melt, that the carrier substances can be in a solid phase and act as a wetting aid and that the solid carrier substance can be metals, soluble materials and/or insoluble materials (C6/L1-3, L7-8, L11-13). Weiland further discloses that a powder mixture of particles and carrier substances can be added to the melt in a single step, which inherently means that the particle and carrier substance powders were mixed which reads on “a powder mixing step of mixing a powder of an element soluble in a molten metal of the metallic matrix to prepare a powder mixture of a metallic matrix-soluble element” (C6/L19-21, L23).
Weiland discloses that the sub-micron sized particles are mixed into the molten metal (e.g. with salt) and distributed therein and/or throughout which reads on “an alloy melt mixing step of mixing the powder mixture and 20the molten metal of the metallic matrix to prepare a metallic matrix melt” (C5/L22-24).
Weiland discloses that the reinforced composites can be cast into shapes (i.e. formed into a final form through shape casting) which reads on “a casting step of solidifying the metallic matrix melt to obtain the composite” (C7/L9-11).

Weiland does not explicitly disclose “boron nitride nanotubes or a powder of boron nitride nanotubes” though Weiland does disclose a broad range of acceptable sub-micron sized particles that includes nitrides, borides, metals and combinations thereof (C3/L9-12). 

Ganor discloses methods of making metal and ceramic matrix composites reinforced with boron nitride nanomaterials, and further discloses that the metal can be molten aluminum (Abstract, [0018, 0019]). 
Ganor teaches that reinforcing metal matrices with boron nitride nanotubes imparts higher mechanical properties when compared to carbon nanotubes, and that boron nitride nanotubes have higher thermal and oxidative stability than carbon nanotubes ([0020]). One having ordinary skill in the art would be motivated to use boron nitride nanotubes (BNNTs) as the reinforcing particles in a metal matrix composite to maximize the mechanical and thermal properties. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize BNNTs as the reinforcing particles (sub-micron sized particles) as taught by Ganor in combination with the method for making reinforced composites as disclosed by Weiland in order to maximize the final properties of the composite by taking advantage of the BNNTs’ higher mechanical and thermal properties as compared to carbon nanotubes. 

claim 4, Weiland discloses that the solid phase carrier substance can be silicon powder which reads on “wherein the powder of an element soluble in a molten metal of the metallic matrix is a powder of silicon” (C6/L23-24).

Regarding claim 5, Weiland, as modified Ganor, does not disclose “wherein a ratio between the specific surface area of the powder of boron nitride nanotubes and the specific surface area of the powder of an element soluble in a molten metal of the metallic 10matrix is less than 10.” 
However, one having ordinary skill in the art would be motivated to select silicon powder as taught by Weiland as the carrier substance, and BNNTs as the sub-micron sized particles as taught by Ganor, and in doing so would achieve the ratio as claimed. Weiland discloses, in Table 1, a non-exhaustive list of reinforcing particles that includes a few examples of silicon-based powders that range in size from 5 nm to 100 nm (Table 1). While Weiland is silent as to the average particle size of the carrier substance, one having ordinary skill in the art would appreciate the range disclosed in the table as a guide for what average particle sizes are most efficient within this method for a reinforcing material, which in turn guides the average particle size of a carrier material in order to conform to the vol. % constraints of the method. 
Ganor discloses that the nanostructures and their physical properties also impact the properties of the nanostructure dispersion and that the initial average particle size can be 0.5 µm to 250 µm ([0061]).
One having ordinary skill in the art would have a reasonable expectation of success if powders are selected that are more uniform in their properties and readily available, that also are within the particle size ranges as disclosed in Weiland and Ganor. An example of powders that 2/g, in the case of silicon nanoparticles selected within the overlapping section of the range of 5 – 25 nm, with the range disclosed by Weiland of 5 – 100 nm as evidenced by the About Section of American Elements product page for Silicon Nanoparticles. Additionally, in the case of BNNTs with average particle size selected from within the range of 0.5 – 250 µm, such as 5 µm, have been shown to have a specific surface area of 7.5 m2/g, as evidenced by the About Section of American Elements product page for Boron Nitride Nanotubes. When these values are used to find what the ratio between the surface areas of the BNNTs and silicon powder, the result is between .107 - .25, which reads on the limitation as recited.
 
One having ordinary skill in the art would be motivated to select silicon powder and BNNTs because silicon powder was taught to be a viable wetting aid as it is soluble in aluminum, and BNNTs have been taught to increase mechanical properties when used as reinforcing particles in metal matrix composites. 

Regarding claim 6, Weiland does not disclose “wherein a mass ratio between the powder of boron nitride nanotubes 15and the powder of an element soluble in a molten metal of the metallic matrix is equal to or more than 1:2 and equal to or less than 2:1.” However, Weiland as modified by Ganor, as stated above, discloses a powder mixture made of BNNTs and silicon (C6/L19-21). 
Weiland further discloses that the sub-micron sized particles (in this case BNNTs as taught by Ganor) are combinable with the carrier substances (silicon powder) with a volume prima facie case of obviousness exists” (See MPEP 2144.05 (I)).
 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary the volume fraction of the BNNTs to silicon powder as taught by Weiland and Ganor in combination with the method for making reinforced composites as disclosed by Weiland in order to ensure the increase in material properties (e.g. strength, tensile yield modulus, etc.) gained by the addition of BNNTs to the reinforced composite because by varying the volume fraction of BNNTs to silicon powder, one having ordinary skill in the art would maximize the efficiency of the process by not using an excess of silicon while reinforcing the composite to the desired final properties. 
 
Regarding claim 7, Weiland, as stated above, discloses that the aluminum alloy can be from any of these with the Aluminum Association designations: 5xxx (e.g. 5005, 5050, and 5252) which contains magnesium, 2xxx which contains copper, or 6xxx which contains magnesium and silicon, which reads on “wherein the aluminum alloy comprises aluminum as a main component and at least one of silicon, copper, magnesium, and nickel” (C2/L48-55).

Regarding claim 8, Ganor discloses that a method for dispersing BNNTs in metal matrices can be carried out via powder processing, which involves mixing a solution of dispersed 
In this way, these disclosures read on “wherein 215670098-1HITACHI10-111800374US01the powder mixing step comprises: a boron nitride nanotube suspension preparation substep of mixing the powder of boron nitride nanotubes and an organic solvent to prepare a boron nitride nanotube suspension;  5a metallic matrix-soluble element suspension preparation substep of mixing the powder of an element soluble in a molten metal of the metallic matrix and an organic solvent to prepare a metallic matrix-soluble element suspension; a boron nitride nanotube/metallic matrix-soluble element 10suspension preparation substep of mixing the boron nitride nanotube suspension and the metallic matrix-soluble element suspension to prepare a boron nitride nanotube/metallic matrix-soluble element suspension; and an organic solvent elimination substep of eliminating the 15organic solvent from the boron nitride nanotube/metallic matrix- soluble element suspension to prepare the powder mixture of boron nitride nanotubes and a metallic matrix-soluble element.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 08:00-16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.G-F./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735